DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       SHERMAN LEE BRYANT,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                    Nos. 4D16-3533 and 4D16-3579

                              [March 15, 2018]

   Consolidated appeal from the Circuit Court for the Nineteenth Judicial
Circuit, Okeechobee County; Dan L. Vaughn, Judge; L.T. Case Nos.
472015CF000610A and 472015CF000049A.

  Carey Haughwout, Public Defender, and Erika Follmer, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Allen R. Geesey,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GROSS, TAYLOR and KUNTZ, J.J., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.